Exhibit M/I HOMES, INC. AMENDED AND RESTATED EXECUTIVES’ DEFERRED COMPENSATION PLAN Section 1.PURPOSE The Company desires and intends to recognize the value to the Company and its Affiliates of the past and present services of its Executives, to encourage their continued service to the Company and its Affiliates and to be able to attract and retain Executives by adopting and implementing this Plan to provide such Executives an opportunity to defer compensation otherwise payable to them from the Company and/or its Affiliates.In addition, the Company desires to allow such Executives an opportunity to invest in the Common Shares of the Company by providing that amounts deferred under this Plan will be distributed in Common Shares. This Plan was initially adopted effective November 1, 1998, was amended and restated in its entirety effective January 1, 2000 and January 1, 2001, and is again amended and restated in its entirety as provided in this document effective as of August 28, 2008 (the “Restatement Effective Date”). Section
